           Case 3:20-cv-00074-AC         Document 28    Filed 08/18/20     Page 1 of 8




1

2

3

4

5
                              IN THE UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF OREGON
7

8                                         PORTLAND DIVISION
9
     DAVID PITTS,                                       Case No. 3:20-cv-00074-AC
10
                        Plaintiff,
11                                                      FIRST AMENDED COMPLAINT
                      v.                                (ORS ch.659A discrimination,
12                                                      whistleblowing discrimination,
     G4S SECURE SOLUTIONS (USA), Inc., a                negligence, breach of contract)
13   foreign business corporation; STEWART
     BECKER, an individual; PAUL TRAYNOR,               Amount in Controversy:
14   an individual; PAUL CRUZ, an individual;           $1,750,000.00
     and FACEBOOK, INC., a foreign business
15   corporation,
16                         Defendants.
17

18

19         For his Complaint, Plaintiff alleges:
20                                                 1.
21         Defendant G4S Secure Solutions (USA), Inc. (hereinafter “G4S”) is a foreign business
22   corporation, authorized to do and at material times doing business in the state of Oregon.
23                                                 2.
24         Defendant G4S maintains a business office in Multnomah County, Oregon.
25   Defendant G4S employs approximately 800 employees in Multnomah County, Oregon and
26   conducts regular and sustained business activity in Multnomah County, Oregon.



                                                                         PHILIP R. ANDERSON, P.C.
     Page 1 –FIRST AMENDED COMPLAINT                                       747 S.W. Mill View Way
                                                                               Bend, OR 97702
                                                                          Telephone: (541) 323-3977
           Case 3:20-cv-00074-AC       Document 28       Filed 08/18/20     Page 2 of 8




1                                                   3.
2           Defendant Facebook, Inc. (hereinafter “Facebook”), is a foreign business corporation
3    authorized to do and at material times doing business in the state of Oregon, with regular
4    and sustained business activities in Multnomah County, Oregon.
5                                                   4.
6           Defendant Stewart Becker (“Becker”) was at all material times a manager in the
7    employ of Defendant G4S.
8                       FIRST CLAIM (ORS 659A.030(f) – vs. Defendant G4S
9                                                   5.
10          Paragraphs 1 through 4 are hereby incorporated as if fully set forth herein.
11                                                  6.
12          Defendant G4S employed Plaintiff from on or about June 23, 2017 to July 11, 2018,
13   first as a shift supervisor and then, following a promotion, as site supervisor at Facebook’s
14   Data Center.
15                                                  7.
16          During his employment with Defendant G4S, and within the scope of his job duties,
17   Plaintiff reported and/or opposed numerous incidents of actual or alleged unlawful
18   employment practices--including race discrimination, sexual harassment and violation of the
19   Oregon Family Medical Leave Act by G4S--supporting and assisting numerous subordinate
20   security officers in their complaints of unlawful employment practices and opposing attempts
21   by Defendant G4S to systematically cleanse the Facebook worksite of Hispanic security
22   officers in favor of white males with military and/or law enforcement backgrounds.
23                                                  8.
24          Defendant G4S terminated Plaintiff’s employment and otherwise discriminated against
25   Plaintiff in the terms, conditions or privileges of his employment because of his opposition to
26   unlawful employment practices and/or his assistance with other employees’ complaints of


                                                                          PHILIP R. ANDERSON, P.C.
     Page 2 –FIRST AMENDED COMPLAINT                                        747 S.W. Mill View Way
                                                                                Bend, OR 97702
                                                                           Telephone: (541) 323-3977
            Case 3:20-cv-00074-AC       Document 28       Filed 08/18/20     Page 3 of 8




1    unlawful employment practices, and/or his association with Hispanic security officers, in
2    violation of Oregon Revised Statute 659A.030(f).
3                                                   9.
4           As a result of Defendant G4S’s violation(s), Plaintiff has suffered and will suffer
5    economic damage in an amount to be proved at trial, including but not limited to damages for
6    loss of employment, lost wages, loss of increased pay, loss of future income, loss of paid
7    time off, and loss of retirement and fringe benefits, which is alleged to be $250,000.00.
8                                                   10.
9           As a further result of Defendant G4S’s violation, Plaintiff has suffered and will suffer
10   from, inter alia, anger, frustration, depression humiliations, anxiety, emotional pain, mental
11   anguish, and loss of enjoyment of life, all to his non-economic damage in an amount to be
12   proven at trial, which is alleged to be $1,500,000.00.
13                                                  11.
14          Defendants’ acts were malicious and/or reckless, and Plaintiff reserves the right to
15   allege punitive damages.
16                                                  12.
17          Pursuant to ORS 20.107 and 659A.885, Plaintiff is entitled to an award of reasonable
18   attorney fees, expert witness fees, costs and disbursements incurred herein.
19                   SECOND CLAIM (ORS 659A.030(a) – vs. Defendants G4S
20                                                  13.
21          Paragraphs 1 through 7 and 9 through 12 are hereby incorporated as though fully set
22   forth herein.
23                                                  14.
24          Defendant G4S terminated Plaintiff’s employment because of his association with
25   Hispanic security officers, in violation of Oregon Revised Statute 659A.030(a).
26   ///


                                                                           PHILIP R. ANDERSON, P.C.
     Page 3 –FIRST AMENDED COMPLAINT                                         747 S.W. Mill View Way
                                                                                 Bend, OR 97702
                                                                            Telephone: (541) 323-3977
            Case 3:20-cv-00074-AC         Document 28      Filed 08/18/20     Page 4 of 8




1                         THIRD CLAIM (ORS 659A.199) – vs. Defendants G4S
2                                                    15.
3           Paragraphs 1 through 7 and 9 through 12 are hereby incorporated as though fully set
4    forth herein.
5                                                    16.
6           Defendant G4S discharged and/or otherwise discriminated or retaliated against
7    Plaintiff in the terms, conditions or privileges of his employment because Plaintiff in good
8    faith reported information that Plaintiff believed was evidence of a violation of a state or
9    federal law, rule or regulation, in violation of ORS 659.199(a).
10                    FOURTH CLAIM (ORS 659A.030 (g)) – vs. Defendant Becker
11                                                   17.
12                   Paragraphs 1 through 16 are hereby incorporated as though fully set forth
13   herein.
14                                                   18.
15          Defendant Stewart Becker (hereinafter “Becker”) aided or abetted, and attempted to
16   aid or abet, Defendant G4S’s unlawful practices set forth above in one or more of the
17   following particulars:
18          a.       Repeatedly contacting Hispanic security officers to inquire as to who was
19                   assisting Hispanic security officers in filing complaints against Becker and G4S,
20                   including calling an Hispanic security officer at home in the middle of the night;
21          b.       Directing or encouraging other G4S supervisors to discipline Plaintiff for no
22                   legitimate reason;
23          c.       Directing or encouraging other supervisors to maintain a hostile work
24                   environment for Plaintiff for no legitimate reason;
25          d.       Ignoring and disregarding reasonable and good faith suggestions and ideas by
26                   Plaintiff related to security operations at the Facebook Data Center;


                                                                            PHILIP R. ANDERSON, P.C.
     Page 4 –FIRST AMENDED COMPLAINT                                          747 S.W. Mill View Way
                                                                                  Bend, OR 97702
                                                                             Telephone: (541) 323-3977
            Case 3:20-cv-00074-AC        Document 28       Filed 08/18/20     Page 5 of 8




1           e.      Removing Plaintiff from his interviewing responsibilities after Plaintiff voiced
2                   concerns about G4S’s hiring practices; and
3           f.      Attempting to prohibit Plaintiff from communicating with Defendant Facebook
4                   regarding concerns about workplace safety and discrimination.
5

6                        FIFTH CLAIM FOR RELIEF (Negligence)—vs. Facebook
7                                                    19.
8                   Paragraphs 1 through 7 and 9 through 12 are hereby incorporated as though
9    fully set forth herein.
10                                                   20.
11          Plaintiff and others reported the unlawful and discriminatory employment practices set
12   forth herein directly to Defendant Facebook’s management.
13                                                   21.
14          Facebook failed and neglected to correct G4S in its implementation of its unlawful and
15   discriminatory acts and failed and neglected to adequately supervise G4S, thereby allowing
16   G4S to continue its implementation of unlawful and discriminatory employment policies as
17   set forth herein.
18                                                   22.
19          Facebook’s negligence as set forth above created a reasonably foreseeable risk that
20   G4S would discriminate and retaliate against Plaintiff in one or more of the manners set forth
21   herein.
22                                                   23.
23          As a result of Facebook’s negligence, Plaintiff suffered the damages set forth in
24   paragraphs 9 and 10, above.
25   ///
26   ///


                                                                            PHILIP R. ANDERSON, P.C.
     Page 5 –FIRST AMENDED COMPLAINT                                          747 S.W. Mill View Way
                                                                                  Bend, OR 97702
                                                                             Telephone: (541) 323-3977
            Case 3:20-cv-00074-AC        Document 28       Filed 08/18/20     Page 6 of 8




1     SIXTH CLAIM FOR RELIEF (Breach of Contact)—vs. Defendants G4S and Facebook
2                                                    24.
3           Paragraphs 1 through 7 and 9 through 12 are hereby incorporated as though fully set
4    forth herein.
5                                                    25.
6           Defendants G4S and Facebook were parties to a Security Services Agreement
7    related to G4S’s provision of security services at Facebook’s Data Center.
8                                                    26.
9           Facebook and G4S intended the Security Services Agreement to benefit third parties,
10   including Plaintiff, in regard to the maintenance of a safe and non-discriminatory workplace.
11                                                   27.
12          The Security Services Agreement required Defendant G4S to maintain a safe and
13   non-discriminatory workplace and to specifically comply with the non-discrimination
14   provisions of Executive Order 11246 and related laws, regulations and policies prohibiting
15   discrimination.
16                                                   28.
17          The Security Services Agreement required Defendant Facebook to cooperate with
18   G4S to evaluate, identify and address risk and exposure related to workplace safety and
19   compliance, including incidents of alleged discrimination.
20                                                   29.
21          Defendants G4S and Facebook breached the Security Services Agreement by failing
22   to comply with non-discrimination laws, ignoring and failing to address reported concerns of
23   racial discrimination, failing to carry out their obligations to maintain a safe and non-
24   discriminatory workplace in good faith, and failing to deal fairly with Plaintiff in regard to his
25   specific reports and concerns about racial discrimination in the workplace.
26   ///


                                                                            PHILIP R. ANDERSON, P.C.
     Page 6 –FIRST AMENDED COMPLAINT                                          747 S.W. Mill View Way
                                                                                  Bend, OR 97702
                                                                             Telephone: (541) 323-3977
           Case 3:20-cv-00074-AC        Document 28       Filed 08/18/20     Page 7 of 8




1                                                   30.
2           As a result of Defendants’ breaches, Plaintiff suffered the economic damages set forth
3    in paragraph 9, above.
4           WHEREFORE, Plaintiff prays for judgment as follows:
5           FIRST, SECOND, AND THIRD CLAIMS: against Defendant G4S in the amount of
6    $1,750,000; for post-judgment interest at the statutory rate; for Plaintiff’s reasonable attorney
7    fees, witness fees, costs and disbursements; and such further relief as the court may deem
8    equitable and just.
9           FOURTH CLAIM: against Defendant Becker, jointly and severally with Defendant
10   G4S, in the amount of $1,750,000; for post-judgment interest at the statutory rate; for
11   Plaintiff’s reasonable attorney fees, witness fees, costs and disbursements; and such further
12   relief as the court may deem equitable and just.
13          FIFTH CLAIM: against Defendant Facebook, jointly and severally with Defendants
14   Becker and G4S, in the amount of $1,750,000; for post-judgment interest at the statutory
15   rate; for Plaintiff’s costs and disbursements; and such further relief as the court may deem
16   equitable and just.
17          SIXTH CLAIM: against Defendants G4S and Facebook, jointly and severally, in the
18   amount of $250,000.00; for post-judgment interest at the statutory rate; for Plaintiff’s costs
19   and disbursements; and such further relief as the court may deem equitable and just.
20

21          DATED this 18th day of August, 2020.
22

23                                      PHILIP R. ANDERSON, P.C.
24
                                        /s/ Philip R. Anderson____________
25                                      Philip R. Anderson, OSB No. 952023
                                        Attorney for Plaintiff
26



                                                                           PHILIP R. ANDERSON, P.C.
     Page 7 –FIRST AMENDED COMPLAINT                                         747 S.W. Mill View Way
                                                                                 Bend, OR 97702
                                                                            Telephone: (541) 323-3977
         Case 3:20-cv-00074-AC         Document 28       Filed 08/18/20    Page 8 of 8




                                CERTIFICATE OF SERVICE

    The undersigned does hereby certify that the foregoing FIRST AMENDED
COMPLAINT was served on Defendants on August 18th, 2020 via the following method(s):

       [X]     First Class Mail, postage prepaid
       [X]     Service via Electronic Filing on CM/ECF registered users
       [ ]     Facsimile Transmission
       [ ]     Personal Delivery
       [ ]     Overnight Delivery

To the following persons, addressed to said persons at their last known address as indicated
below:

       Luke W. Reese
       Garrett Hermann Robertson, P.C.
       1101 Commercial St. N.E.
       Salem, Oregon 97301

       Jennifer L. Pope
       Kelly Eisenlohr-Mohl
       Dinsmore & Shohl, LLP
       900 Wilshire Dr.
       Troy, MI 48084

DATED this 18th day of August, 2020


                                                    PHILIP R. ANDERSON, P.C.



                                             By:    /s/ Philip R. Anderson
                                                    Philip R. Anderson, OSB #952023
                                                    Attorney for Plaintiff
